Citation Nr: 0845073	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-06 469	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for right hip strain.

2. Entitlement to an initial rating higher than 10 percent 
for left hip strain.

3. Entitlement to an initial rating higher than 10 percent 
for cervical strain.

4. Entitlement to an initial rating higher than 10 percent 
for lumbar degenerative disc disease.  

5. Entitlement to service connection for eczema of the feet.  

6. Entitlement to service connection for sleeping problems.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1981 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

During the hearing and on the record, the veteran withdrew 
for his appeal the claim for increase for rhinitis and the 
claims of service connection for vertigo and for a jaw 
fracture. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In June 2008, the veteran testified that his service-
connected right and left hip disabilities and the cervical 
and lumbar spine disabilities had increased in severity.  
Under the circumstances, reexamination is warranted to 
determine the current severity of the service-connected 
disabilities.  



As for service connection for eczema of the feet, on 
retirement examination from the service in January 2005 
eczema of the feet was noted.  On VA examination in September 
2005, the examiner found no evidence of a skin condition 
involving the feet.  In June 2008, the veteran testified he 
has constant scaling and blistering of the feet.  A 
reexamination is required to verify the continued existence 
of eczema. 

As for service connection for sleep problems, on retirement 
examination from service in January 2005, the veteran stated 
that he had sleeping problems for the past ten years.  In 
June 2008, the veteran testified that he had a sleep study 
done by VA on August 23, 2007.  The results of the study are 
not in the record. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the level of 
right hip, left hip, cervical spine and 
lumbar spine impairment.  The claims 
folder should be made available to the 
examiner for review.  

The examiner is asked to describe 
the range of motion of the right and 
left hip to include limitation of 
flexion and limitation of abduction 
as well as weakness, excess 
fatigability, incoordination or pain 
on movement.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion. 

The examiner is asked to describe 
the range of motion of the cervical 
spine and lumbar spine in degrees to 
include forward flexion, extension, 
left and right lateral flexion, left 
and right lateral rotation, and any 
functional loss due to pain or 
painful motion (supported by 
adequate pathology 


and evidenced by the visible 
behavior of the claimant undertaking 
the motion) as well as weakness, 
excess fatigability, incoordination 
or pain on movement.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion. 

The examiner is asked to describe 
any objective neurological 
abnormalities, either motor or 
sensory. 

The examiner is asked to describe the 
frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed 
by a physician and treatment by a 
physician, over a 12 month period.

2. Schedule the veteran for an appropriate 
VA examination to determine whether the 
veteran has eczema of the feet and, if so, 
whether it is at least as likely as not 
that the current eczema of the feet is 
related to service.  The claims folder 
should be made available to the examiner 
for review.    
    
In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance that eczema of 
the feet was noted on retirement 
examination in January 2005.  

Also, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility." 



Rather, it means that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against causation.  

3. Obtain a copy of the VA sleep study, 
done on August 23, 2007.  

4. Schedule the veteran for an appropriate 
VA examination to determine whether the 
veteran has a sleep disorder and, if so, 
whether it is at least as likely as not 
that the current sleep disorder is related 
to service.  The claims folder should be 
made available to the examiner for review.  
    
In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of the 
veteran's in-service complaint of 
sleep disruption in February 2004.  

Also, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility." Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

5. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

